FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                     December 11, 2015
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                        Clerk of Court
                                      TENTH CIRCUIT



 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 v.                                                           No. 15-3018
 JAVIER ZAMBRANO-SANCHEZ,                           (D.C. No. 2:14-CR-20038-JAR-1)
                                                                (D. Kan.)
           Defendant - Appellant.



                                   ORDER AND JUDGMENT*


Before KELLY, BRISCOE, and HARTZ, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Javier Zambrano-Sanchez pled guilty to conspiracy of possession with intent to

distribute more than fifty grams of methamphetamine and cocaine. He was subsequently



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentenced to ten years in prison, followed by five years of supervised release. The district

court imposed thirteen “standard” conditions on Zambrano-Sanchez’s supervised release,

all of which are substantially similar to those recommended in U.S.S.G. § 5D1.3(c).

Zambrano-Sanchez filed this appeal challenging three of those conditions as being

impermissively vague.

       In its response brief, the government asks this court to enforce the appellate waiver

set forth in the parties’ plea agreement, wherein Zambrano-Sanchez “knowingly and

voluntarily waive[d] any right to appeal . . . [the] conditions of supervised release.” ROA

Vol. I at 39. In support of this request, the government cites to United States v. Hahn,

359 F.3d 1315, 1325 (10th Cir. 2004), which requires enforcement of an appellate waiver

if (1) “the disputed appeal falls within the scope of the waiver of appellate rights;” (2)

“the defendant knowingly and voluntarily waived his appellate rights;” and (3) “enforcing

the waiver would [not] result in a miscarriage of justice.” Zambrano-Sanchez did not

timely file a reply to the government’s brief contesting any of these considerations, so we

need not address them. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005)

(declining to address a Hahn consideration not contested on appeal). In any event, our

review of the plea agreement, the transcript of the plea hearing, the transcript of the

sentencing hearing, and the judgment suggests that the waiver should be enforced.




                                             -2-
       The government’s request to enforce the appellate waiver1 is granted, and the

appeal is dismissed.


                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge




       1
        Although we encourage motions to enforce an appeal waiver to be filed early,
such a request is not waived if first raised in the government’s merits brief. See 10th Cir.
R. 27.2(A)(3).

                                             -3-